Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on September 28, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed invention of claims 3-5 and claim 8 are drawn to a refill; however, there are limitations that are drawn to the structure of  a stapler and cartridge capable of being used with the refill.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUGIHARA et al. (US 9,586,334).
In reference to claims 1 and 7, SUGIHARA et al. discloses a refill 11 comprising: a staple receiving portion including a bottom wall 12d configured to allow a stack of connected staples 10 to be placed thereon (depending on orientation of refill), and a rear wall 12e extending upward from a rear part of the bottom wall 12d; wherein the bottom wall 12d has a first protrusion 19 and a second protrusion 19 protruding downward from a lower surface of the bottom wall 12d at a location adjacent to the rear part of the bottom wall 12d.
Regarding claims 2 and 11, SUGIHARA et al. discloses the refill 11, wherein with respect to a direction extending from the rear part of the bottom wall 12d toward a front part of the bottom wall 12d, the first and second protrusions 19 are spaced apart from each other (figure 8).
With respect to claims 3 and 8, SUGIHARA et al. discloses the refill 11 having a rectangular shape such that the refill 11 is rectangular shaped opening of a cartridge (figure 9).  Examiner would like to note that the claimed invention is drawn to a refill and the structural limitations that define the refill.  The limitations drawn to a stapler and cartridge capable of being used with the refill are not found to further define the refill.
In reference to claim 4, the refill of SUGIHARA et al. discloses the protrustions 19 on a lateral left side and a lateral right side of an opening 28 of the bottom wall 12d.
Regarding claim 5, SUGIHARA et al. discloses the protrustions 19 of the refill 11 having inclined surfaces.  Examiner would like to note that the claimed invention is drawn to a refill and the structural limitations that define the refill.  The limitations drawn to a stapler and cartridge capable of being used with the refill are not found to further define the refill.
With respect to claim 6, SUGIHARA et al. discloses the protrusions 19 at a rear part of the bottom wall 12d, such that a side of the protrusions facing the front part of the bottom wall 12d are inclined. Examiner would like to note that the claimed invention is drawn to a refill and the structural limitations that define the refill.  The limitations drawn to a cartridge capable of being used with the refill are not found to further define the refill.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIHARA et al. (US 9,586,334) in view of HARAMIISHI et al. (US 2006/0054654).
Regarding claim 9, SUGIHARA et al. discloses a stapler, refill and cartridge assembly comprising: a refill 11 including a staple receiving portion defined by a bottom wall 12e configured to allow a stack of connected staples 10 to be placed thereon, and a rear wall 12d extending upward from a rear part of the bottom wall 12e; wherein the bottom wall 12e of the refill 11 has at least one protrusion 29 extending downwardly (column 12 lines 30-32) from a lower surface of the bottom wall 12e at a location adjacent to the rear wall 12d and a rear part of the bottom wall 12e; a cartridge 61 including a body having an opening 63 configured to receive (figure 8) the refill 11, and a notch (see DIAGRAM I below) that receives the at least one protrusion 29.

    PNG
    media_image1.png
    357
    540
    media_image1.png
    Greyscale

DIAGRAM I
Although SUGIHARA et al. discloses loading the refill within a cartridge to create an assembly that is loaded within a stapler, SUGIHARA et al. does not disclose the stapler having a locking shaft as claimed.  HARAMIISHI et al. teaches a stapler 101 having an elastic member 126 that urges a locking shaft 121 in a direction (figure 3) toward a cartridge opening 102 when a cartridge 140 containing a refill 1 is loaded into the stapler 101 such that the locking shaft 121 engages protrusions 180 on the assembled cartridge and refill.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the stapler of SUGIHARA et al. to include a biased locking shaft since paragraph 109 of HARAMIISHI et al. states such a modification provides a locking system with protrusions of the cartridge and refill assembled therein for the purpose of securing the cartridge and refill within the stapler.
	With respect to claim 10, SUGIHARA et al. discloses the projections 29 spaced from each other in a direction transverse to an insertion direction of the refill into the cartridge, wherein a front side of each of the protrusions is inclined to extend perpendicular to a lateral extension of the protrusions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
May 7, 2022